10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-06373-VC Document 27 Filed 11/04/20 Page 1of1

Dylan B. Carp (SBN 196846)

Angel R. Sevilla (SBN 239072)

Kayla M. Rathjen (SBN 330046)
JACKSON LEWIS P.C.

50 California Street, 9th Floor

San Francisco, California 94111-4615
Telephone: (415) 394-9400

Facsimile: (415) 394-9401

E-mail: Dylan.Carp@jacksonlewis.com
E-mail: Angel.Sevilla@jacksonlewis.com
E-mail: Kayla.Rathjen@jacksonlewis.com

Attorneys for Plaintiffs

GENTIVA HEALTH SERVICES, INC. and
PROFESSIONAL HEALTHCARE AT HOME, LLC

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

GENTIVA HEALTH SERVICES, INC. Case No.: 3:20-cv-06373-VC
and PROFESSIONAL HEALTHCARE AT
HOME, LLC, [PROPOGSED] ORDER TO CONTINUE

CASE MANAGEMENT CONFERENCE
Plaintiffs,
Date: December 8, 2020

V. Time: 2:00 p.m.
Department: Zoom Webinar
REBECCA HAY, an individual; and
DOES 1 through 100, inclusive
Dated Filed: September 10, 2020
Defendants. Trial Date: None Set

 

 

Pursuant to Good Cause, the Court hereby Orders that the Case Management
Conference, now scheduled for December 8, 2020, is continued and shall be scheduled to
take place on luesday, January 5 2921 at _2pm_viazoom ea-/pan; The Case
Management Statement is due by Tuesday, Dec 29 | 2021.

IT IS SO ORDERED.

Dated: November 4 2020

 

 

 

|] ORDER TO CONTINUE
CASE MANAGEMENT CONFERENCE Case No. 3-20-cv-06373-VC

 
